—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 18, 1998, which ruled that *887claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a maintenance mechanic employed by a crayon manufacturer, left work complaining of a headache. While the employer told claimant not to return to work without a doctor’s note and denied claimant’s request that it provide him with a neurologist, claimant nonetheless failed to seek medical treatment on his own. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause. Inasmuch as the record establishes that claimant failed to take reasonable steps necessary to protect his employment (see, Matter of Illerbrun [Sweeney], 246 AD2d 722; Matter of Bonilla [Sweeney], 233 AD2d 735), we find no reason to disturb the Board’s decision. Claimant’s remaining contentions, including his claim of bias on the part of the Administrative Law Judge, have been reviewed and found to be without merit.
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.